People v Carle (2014 NY Slip Op 07174)





People v Carle


2014 NY Slip Op 07174


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-04806
 (Ind. No. 245-11)

[*1]The People of the State of New York, respondent, 
vGrant Carle, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Ronnie Jane Lamm of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Efman, J.), rendered April 1, 2013, convicting him of conspiracy in the fifth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his challenge to the factual sufficiency of the plea allocution (see People v Devodier, 102 AD3d 884; see generally People v Brown, ____AD3d____, 2014 NY Slip Op 06101 [2d Dept 2014]).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court